Citation Nr: 0727617	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  04-20 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease 
and ischemic cardiomyopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from July 1964 
to August 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied service 
connection for the veteran's cardiovascular disease.  


FINDINGS OF FACT

1.  The veteran has a current diagnosis of coronary artery 
disease and ischemic cardiomyopathy.

2.  The veteran's service-connected disabilities include:  
post-traumatic stress disorder and diabetes mellitus.  

3.  The opinion of one VA physician is that the veteran's 
cardiovascular disorders are not caused, or increased in 
severity, by the service-connected diabetes mellitus.  

4.  The opinion of another VA physician, and a private 
physician, is that the veteran's diabetes mellitus increases 
the level of disability of the veteran's cardiovascular 
disorders.  

5.  The competent medical evidence of record indicates that 
the veteran's service-connected diabetes mellitus increases 
the level of disability of the coronary artery disease and 
ischemic cardiomyopathy.




CONCLUSION OF LAW

Coronary artery disease and ischemic cardiomyopathy is 
proximately due to, the result of, or has been increased in 
severity by, the service-connected diabetes mellitus type 2.  
38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 
(1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claim for service connection.  This is so because the Board 
is taking action favorable to the veteran by granting service 
connection; a decision at this point poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the criteria for the veteran's claim for service 
connection for coronary artery disease and ischemic 
cardiomyopathy.  The evidence includes, but is not limited 
to:  service medical records; the veteran's contentions; 
private medical treatment records; opinions of private 
physicians; and VA examination reports.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show with respect to the claim for service 
connection.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  This is commonly referred to 
as "direct" service connection.   

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to, or 
the result of, a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  This is 
commonly referred to as "secondary" service connection 
because the disability at issue was caused secondary to a 
disability which is already service-connected.  In this 
regard, the United States Court of Appeals for Veterans 
Claims (Court) has stated that when a service-connected 
disorder causes an increase in disability to a nonservice-
connected condition, such an increase is to be treated as if 
service connected.  In such cases, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

A private medical record dated May 2002 reveals a diagnosis 
of "new onset diabetes."  Based upon this evidence, service 
connection for diabetes mellitus was granted in a November 
2002 rating decision.  The veteran's central claim is that of 
secondary service connection.  Specifically, he claims that 
his service-connected diabetes mellitus has caused, or 
increased the severity of, his coronary artery disease and 
ischemic cardiomyopathy.  

The competent evidence of record clearly shows that the 
veteran has a current medical diagnosis of cardiovascular 
disease.  For example, a February 2006 University of Alabama 
cardiovascular clinic treatment record indicates a diagnosis 
of congestive heart failure due to ischemic cardiomyopathy 
and ischemic heart disease.  

In August 2002, a VA examination of the veteran was 
conducted.  There are two examination reports of record, one 
for diabetes mellitus and one for heart disorders.  However, 
the same physician made both reports.  On the heart 
examination report the physician included a diagnosis of 
"coronary artery disease , secondary to atherosclerotic 
disease."  The opinion expressed was "conditions that may 
have attributed to this condition included heart disease, 
hypercholesterolemia, and diabetes mellitus."  However, the 
physician's opinion on the diabetes mellitus examination 
report was more straight forward and stated that 
"complications noted from his diabetes included cardiac and 
vascular decompensation with progression of decreased 
ejection fraction probably due to atherosclerotic disease.  
This is exacerbated by his diabetes."  

The veteran's private physician submitted a letter dated July 
2003.  This letter does contain a large amount of speculation 
as to when the veteran had his onset of diabetes mellitus.  
Nevertheless, the ultimate medical opinion expressed was that 
the veteran's diabetes mellitus "has also been a 
contributing factor to his ongoing coronary artery disease as 
well as some oth[e]r risk factors  . . ."

The RO requested additional medical opinions from a VA 
physician in 2006.  In January 2006, after a full review of 
the evidence of record, the VA physician indicated that the 
veteran's diabetes mellitus was not the cause of the coronary 
artery disease.  This was based upon the evidence of record 
clearly showing diagnoses of cardiovascular disease prior to 
the diagnosis of diabetes mellitus.  In March 2006, the same 
VA physician expressed the opinion that "at this time the 
veteran's diabetes mellitus has no significant effect on his 
longstanding atherosclerosis."

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(b) (West  2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990). 

The medical evidence of record clearly shows that the 
veteran's diagnosis of cardiovascular disease was years 
before he was diagnosed with diabetes mellitus.  One VA 
medical opinion states that the veteran's diabetes mellitus 
does not exacerbate the veteran's coronary artery disease.  
However, two medical opinions indicate the contrary.  The 
medical opinion expressed by the VA physician in the August 
2002 VA examination reports and the private physician in the 
July 2003 letter is that the veteran's diabetes mellitus in 
some manner exacerbates the veteran's coronary artery 
disease.   See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
All of the medical opinions of record appear well reasoned 
and have support for the conclusions reached.  As such, there 
are two competent medical opinions which support a grant of 
service connection while there is only one that weighs 
against service connection.  Accordingly, service connection 
for coronary artery disease and ischemic cardiomyopathy is 
granted.






	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for coronary artery disease and ischemic 
cardiomyopathy is granted.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


